Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a response to an amendment filed January 3rd, 2022. By the amendment claims 1-5, 8-9, 11-14, and 16-24  are pending with claims 1-5, 8-9, 12-14 being amended, claims 16-24 being added and claims 6-7, 10, and 15 being cancelled. The drawings filed January 3rd, 2022 have been accepted.

Claim Objections
Claims 1, 5 and 19 objected to because of the following informalities:  In claim 1, L6 “to classify it” should be “to classify said material;” in claim 1, L8-10 the phrase “classification drum” should be “classifier drum;” in claim 5, L1-3 “actuators are suspended from overhead premises of the wind classifier” should be “actuators are suspended above the wind classifier;” In claim 9, L1 actuator is misspelled as “actu-ator.” Appropriate correction is required.


Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 8-9, 20-21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The applicant is advised although the examiner has presented some 

Claim 8 is rendered indefinite for reciting “wherein the actuators are configured to act as the slide guides (L2).” It is unclear how the actuators act as the slide guides when they are “connected to the rear end of the feed conveyor at each of the slide guides (claim 18, L1-2).” Additionally, claim 8 lacks antecedent basis for “connected rigidly to the front end of the feed conveyor” since the actuators are connected to the rear end of the feed conveyor. See the rejection below for how the claim was interpreted.   

Claim 9 is rendered indefinite for reciting “wherein the actuators are configured to act as the slide guides (L1-3).” It is unclear how the actuators act as the slide guides when they are “connected to the front end of the feed conveyor at each of the slide guides (claim 16, L1-2).” Additionally, claim 9 lacks antecedent basis for “connected rigidly to the rear end of the feed conveyor” since the actuators are connected to the front end of the feed conveyor. See the rejection below for how the claim was interpreted.   

Claim 20 is rendered indefinite for reciting, that the actuators are positioned “above the feed conveyor (L1)” when they are already “below said feed conveyor (claim 17, L2-3)” It is unclear what the dependency of claim 20 should be in order to correct this, without creating a duplicate claim scenario. Claim 20 only differs from claim 4 in regards to dependencies so claim 20 will grouped with claim four in the prior art rejections below.

Claim 21 is rendered indefinite for reciting “the actuators” in L1 and 2. There is no antecedent basis for this limitation. The claim will be interpreted as if it read “the actuator.” Additionally Claim 21 is rendered indefinite for reciting wherein the actuator is configured to “act as the slide guides” (L1-3). It is unclear how the actuator acts as the slide guides when there is only one. Additionally, claim 23 lacks 

Claim 23 is rendered indefinite for reciting “the actuators” in L1 and 2. There is no antecedent basis for this limitation. The claim will be interpreted as if it read “the actuator.” Additionally Claim 23 is rendered indefinite for reciting wherein the actuator is configured to “act as the slide guides (L1-3).” It is unclear how the actuator acts as the slide guides when there is only one. Additionally, claim 23 lacks antecedent basis for “connected rigidly to the rear end of the feed conveyor” since the actuator is connected to the front end of the feed conveyor (claim 17, L1). See the rejection below for how the claim was interpreted.   

Claim Rejections - 35 USC § 103
Claims 1-5, 8-9, 11-14, and 16-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakhei-Nejad (US 6382427), hereafter Nakhei and further in view of Miller et al. (US 8618432), hereafter Miller.

With regards to claim 1, Nakhei discloses a classifier for classifying material (Abstract), the classifier comprising: a feed conveyor (14) configured to carry the material to be classified, the feed conveyor having a rear end for receiving the material and a front end for delivering the material (Fig. 1 ends not labeled); a classifier drum (12), opposite the front end of the feed conveyor, configured to receive the material supplied by the feed conveyor to classify said material on a surface of the classifier drum onto the front side and rear side of the classifier drum (Col. 3, L13-15); and means for adjusting the height and distance of the front end of the feed conveyor in relation to the classifier drum (Col. 3, L43-46), a linear movement along all said slide guides being producible by affecting either the rear end or front end of the feed conveyor (Col. 4, L28-30).

Nakhei does not disclose that the classifier is a wind classifier comprising blower nozzles positioned between the feed conveyor and classifier drum configured to blow air from below the feed conveyor obliquely upwards over the classifier drum.
However Miller discloses that the classifier is a wind classifier comprising blower nozzles (fan 22) positioned between the feed conveyor and classifier drum configured to blow air from below the feed conveyor obliquely upwards over the classifier drum (Col 2, L59-62). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to add blower nozzles as disclosed by Miller to the classifier as disclosed by Nakhei in order to increase the efficiency of the device. 

With regards to claim 2, Nakhei and Miller disclose all the elements of claim 1 as outlined above. Nakhei further discloses wherein the linear movement is producible by at least one actuator (screwrod 36) connected to the feed conveyor for simultaneous moving of the feed conveyor in the direction of both said slide guides (Col. 4, L28-30).

With regards to claim 16, Nakhei and Miller disclose all the elements of claim 2 as outlined above. Nakhei does not directly disclose wherein an actuator is connected to the front end of the feed conveyor on both sides of said feed conveyor and in an obliquely upward direction.  However, Nakhei discloses wherein an actuator (screwrod 36) is configured to produce the linear movement and is connected rigidly to the end of the rear end feed conveyor (Fig. 3). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to move the actuator disclosed by Nakhei to the front end of the conveyor to reduce the footprint of the device (MPEP 2144.04.VI.C). Additionally, it would have been obvious to add a second actuator to increase the stability of the conveyor while the conveyor is being moved (MPEP 2144.04.VI.B).

With regards to claims 4-5, and 20, Nakhei and Miller disclose all the elements of claim 16 as outlined above. Nakhei does not directly disclose the actuators are connected to the front end of the feed conveyor above the feed conveyor wherein the actuators are suspended above the wind classifier. 
However it would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to move the actuators disclosed by Nakhei above front end of the conveyor order to reduce the footprint of the device.

With regards to claim 9, Nakhei and Miller disclose all the elements of claim 16 as outlined above. Nakhei does not disclose wherein the actuators are configured to act as the slide guides of the front end, while the rear end of the feed conveyor is supported by the separate slide guides of the rear end.  
However, Miller discloses an actuator (piston 333) as a structural component of a conveyor support (leg 332). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to configure the actuators disclosed by Nakhei in the manner disclosed by Miller in order to reduce costs by not having to include separate slide guides.



With regards to claim 23, Nakhei and Miller disclose all the elements of claim 17 as outlined above. Nakhei does not disclose wherein the actuator is configured to act as one of the slide guides of the front end, while the rear end of the feed conveyor is supported by the separate slide guides of the rear end.  
However, Miller discloses an actuator (piston 333) as a structural component of a conveyor support (leg 332). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to configure the actuator disclosed by Nakhei in the manner disclosed by Miller in order to reduce costs by not having to include a separate slide guide.

With regards to claim 18, Nakhei and Miller disclose all the elements of claim 2 as outlined above. Nakhei further discloses wherein an actuator is connected to the rear end of the feed in the horizontal direction (Fig. 3).

With regards to claim 8, Nakhei and Miller disclose all the elements of claim 18 as outlined above. Nakhei does not disclose wherein the actuator is configured to act as one of the slide guides of the 
However, Miller discloses an actuator (piston 333) as a structural component of a support (leg 332) on the rear end of a conveyor. It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to configure the actuator disclosed by Nakhei in the manner disclosed by Miller in order to reduce costs by not having to include a separate slide guide.

With regards to claim 19, Nakhei and Miller disclose all the elements of claim 2 as outlined above. Nakhei further discloses wherein an actuator is connected to the rear end of the feed in the horizontal direction and below said feed conveyor (Fig. 3).

With regards to claim 21, Nakhei and Miller disclose all the elements of claim 19 as outlined above. Nakhei does not disclose wherein the actuator is configured to act as one of the slide guides of the rear end, while the front end of the feed conveyor is supported by the separate slide guides of the front end.  
However, Miller discloses an actuator (piston 333) as a structural component of a support (leg 332) on the rear end of a conveyor. It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to configure the actuator disclosed by Nakhei in the manner disclosed by Miller in order to reduce costs by not having to include a separate slide guide.

With regards to claim 3, Nakhei and Miller disclose all the elements of claim 1 as outlined above. Nakhei does not directly disclose wherein the slide guides of the rear end and front end of the feed conveyor comprise C-shaped profiles on both sides of the feed conveyor, at its rear end and front end.  However absent criticality of a particular configuration, shape is considered to be a design choice and therefore not given any patentable weight. Therefore it would have been obvious to a person with 

With regards to claim 24, Nakhei and Miller disclose all the elements of claim 3 as outlined above. Nakhei further discloses wherein actuators are connected rigidly to the rear end of the feed conveyor (Fig. 3) Nakhei does not disclose wherein the actuators are configured to act as the slide guides of the rear end, while the front end of the feed conveyor is supported by the separate slide guides of the front end.  
However, Miller discloses an actuator (piston 333) as a structural component of a support (leg 332) on the rear end of a conveyor. It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to configure the actuator disclosed by Nakhei in the manner disclosed by Miller in order to reduce costs by not having to include a separate support.

With regards to claim 22, Nakhei and Miller disclose all the elements of claim 3 as outlined above. Nakhei does not directly disclose wherein actuators are configured to produce the linear movement and are connected rigidly to the front end of the feed conveyor. However, Nakhei discloses wherein an actuator (screwrod 36) is configured to produce the linear movement and is connected rigidly to the end of the rear end feed conveyor (Fig. 3).  It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to add a second actuator to increase the stability of the conveyor while the conveyor is being moved (MPEP 2144.04.VI.B). It would also have been obvious to move the actuator disclosed by Nakhei to the front end of the conveyor to reduce the footprint of the device (MPEP 2144.04.VI.C).

With regards to claim 11, Nakhei and Miller disclose all the elements of claim 1 as outlined above. Nakhei further discloses wherein the feed conveyor is a belt conveyor (Col. 4, L40-41).



With regards to claim 13, Nakhei and Miller disclose all the elements of claim 1 as outlined above. Nakhei further discloses wherein a hydraulic cylinder, screw jack, or other device (screwrod 36) is configured to produce the linear movement.  

With regards to claim 14, Nakhei and Miller disclose all the elements of claim 1 as outlined above. Nakhei does not disclose wherein the wind classifier additionally comprises conveyors below the classifier drum to remove the classified material fractions from the wind classifier
However, Miller discloses wherein the wind classifier additionally comprises conveyors (322,
324) below the classifier drum to remove the classified material fractions from the wind classifier. It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to add the conveyors disclosed by Miller to the classifier disclosed by Nakhei to increase the efficiency of the device by automatically transporting the materials away from the device allowing for continuous operation.

Response to Arguments
	The Applicant’s arguments were not persuasive. As outlined above, having the slide guides on both sides of the conveyor is a simple duplication of parts and therefore is rendered obvious. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824. The examiner can normally be reached M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/J.L.B./Examiner, Art Unit 3653                                                                                                                                                                                                        
/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653